PER CURIAM.
Appellant Clark’s claims against the Estate of Powell were denied by the Probate Court and on appeal to and trial by the Circuit Court of Butler County the claims were denied and judgment entered in favor of the estate. In this appeal the appellant’s single point is that the evidence was not sufficient to support the trial court’s judgment.
*237We first note appellant’s brief falls short of compliance with Rule 84.04, V.A. M.R. Appellant’s statement of facts refers to matters which were not received as evidence by the trial court by reason of objections based upon the “Dead Man’s Statute” [§ 491.010, RSMo 1969]. Appellant does not challenge the exclusion of such evidence, and apparently assumes that his offers of proof constitute “uncontradicted evidence.”
Appellant, as claimant, had the burden of proof and the estate was not required to adduce evidence in order for judgment to be entered in its favor. The trial court, as trier of the facts, found the issues in favor of the estate and against the appellant-claimant. On the record presented we find no error of law. An opinion would have no precedential value.
The judgment is affirmed pursuant to Rule 84.16(b).
All concur.